


EXHIBIT 10.1


CALPINE CORPORATION


RESTRICTED STOCK AGREEMENT
Pursuant to the Amended and Restated 2008 Equity Incentive Plan
    
This Restricted Stock Agreement ("Agreement"), entered into on May 13, 2014 (the
"Grant Date"), which is the date on which the Grant described below was approved
by the Compensation Committee of the Board of Directors of Calpine Corporation
between Calpine Corporation, a Delaware corporation (the "Corporation"), and
John B. Hill, (the "Employee"). Except as otherwise provided herein, or unless
the context clearly indicates otherwise, capitalized terms not otherwise defined
herein shall have the same definitions as provided in the Plan.
WHEREAS, to carry out the purposes of the Calpine Corporation 2008 Amended and
Restated Equity Incentive Plan (the "Plan"), shares of restricted Common Stock
(as defined below) are hereby granted to the Employee in accordance with this
Agreement; and
WHEREAS, the Corporation and Employee agree as follows:
1.    Award of Common Stock. The Corporation hereby grants (the "Grant") to
Employee 44,483 shares (the "Shares") of common stock, $.001 par value, of the
Corporation ("Common Stock"), which shall be subject to the Restricted Period
and the restrictions on transferability and risk of forfeiture set forth in
Section 2 herein (collectively, the "Restrictions") and to the other provisions
of this Agreement.
2.    Restricted Period.
(a)For a period of three (3) years commencing on the Grant Date (the "Restricted
Period"), the Shares shall be subject to the Restrictions and any other
restrictions as set forth herein. Except as otherwise provided herein, the
Restrictions shall lapse and expire as to the Shares in accordance with the
following schedule provided the Employee has been continuously employed by the
Company from the Grant Date through the lapse date:


Lapse Date
Cumulative Percentage of Total
Number of Shares as to
Which Forfeiture Restrictions Lapse
 
 
Third Anniversary of the Grant Date
100%

        
Continuous employment includes any leave of absence approved by the Company or
any Affiliate.


The Shares which are subject to the Restrictions shall hereinafter be referred
to as "Restricted Shares." The Shares which are no longer subject to the
Restrictions as set forth

1







--------------------------------------------------------------------------------




above and in paragraphs (f), (g) and (h) below shall hereinafter be referred to
as "Transferable Shares."
(b)    The Corporation shall effect the issuance of the Shares out of authorized
but unissued shares of Common Stock or out of treasury shares of Common Stock.
The Employee’s ownership of the Restricted Shares shall be evidenced solely by a
computerized book entry in the records of the Corporation’s stock transfer agent
for the benefit of the Employee until such Restricted Shares become Transferable
Shares as set forth in paragraph (a) above or paragraphs (f), (g) and (h) below.
The Corporation shall place appropriate stop transfer instructions with respect
to the Restricted Shares with the transfer agent for the Common Stock consistent
with the Restrictions. Upon Restricted Shares becoming Transferable Shares, the
Corporation shall effect the issuance and delivery of a certificate or
certificates for such Transferable Shares to the Employee free of any legend
reflecting the Restrictions, provided that the issuance and delivery of such
Transferable Shares may be effected on a noncertificated basis, to the extent
not prohibited by any applicable law or the rules of any stock exchange.
(c)    The Employee shall, during the Restricted Period, have all of the other
rights of a stockholder with respect to the Shares including, but not limited
to, the right to receive dividends, if any, as may be declared on such
Restricted Shares from time to time, and the right to vote (in person or by
proxy) such Restricted Shares at any meeting of stockholders of the Corporation.
Any shares of Common Stock received as a dividend on or in connection with a
stock split of the Shares shall be subject to the same restrictions as the
Shares underlying such shares of Common Stock received on account of such stock
dividend or split.
(d)    The Restricted Shares and the right to vote the Restricted Shares and to
receive dividends thereon, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered and no such sale, assignment,
transfer, exchange, pledge, hypothecation, or encumbrance, whether made or
created by voluntary act of Employee or any agent of Employee or by operation of
law, shall be recognized by, or be binding upon, or shall in any manner affect
the rights of, the Corporation or any agent or any custodian holding
certificates for the Restricted Shares during the Restricted Period, unless the
Restrictions have then expired pursuant to the provisions of paragraph (a) above
or paragraphs (f), (g) and (h) below. This provision shall not prohibit Employee
from granting revocable proxies in customary form to vote the Shares.
(e)    Except as otherwise provided pursuant to this Agreement or the Plan, if
the status of employment (hereinafter referred to as "employment") of Employee
with the Corporation or its Affiliates shall terminate (including by reason of
such an Affiliate ceasing to be an Affiliate of the Corporation), prior to the
expiration of the Restricted Period for any reason, then, in that event, any
Restricted Shares outstanding shall thereupon be forfeited by Employee to the
Corporation, without payment of any consideration or further consideration by
the Corporation, and neither the Employee nor any successors, heirs, assigns or
legal representatives of Employee shall thereafter have any further rights or
interest in the Restricted Shares, and Employee's name shall thereupon be
deleted from the list of the Corporation's stockholders with respect to the
Restricted Shares.
(f)    In the event the Employee's employment with the Corporation is terminated
by reason of the Disability or death of the Employee at any time during the
Restricted Period, all

2







--------------------------------------------------------------------------------




Restrictions imposed on the Restricted Shares in accordance with the terms of
the Plan and this Agreement shall lapse and the Restricted Shares shall thereby
be Transferable Shares.    
(g)    In the event the Employee is, or becomes, eligible to Retire, all
Restrictions imposed on the Restricted Shares in accordance with the terms of
the Plan and this Agreement shall lapse, and the Restricted Shares shall thereby
be Transferable Shares, on the later to occur of: (i) the date the Employee
initially becomes eligible to Retire and (ii) the one-year anniversary of the
Grant Date.
(h)    Upon the occurrence of a Change in Control (as defined in the Plan), any
Restrictions on the Restricted Shares set forth in this Agreement shall be
deemed to have expired, and the Restricted Shares shall thereby be Transferable
Shares.
(i)    If the employment of Employee with the Corporation shall terminate prior
to the expiration of the Restricted Period, and there exists a dispute between
Employee and the Corporation as to the satisfaction of the conditions to the
release of the Shares from the Restrictions hereunder or the terms and
conditions of the Grant, the Shares shall remain subject to the Restrictions
until the resolution of such dispute, regardless of any intervening expiration
of the Restricted Period, except that any dividends that may be payable to the
holders of record of Common Stock as of a date during the period from
termination of Employee's employment to the resolution of such dispute shall:
(i)    to the extent to which such dividends would have been payable to Employee
on the Shares, be held by the Corporation as part of its general funds (unless
such action would detrimentally affect Employee under Section 409A of the Code)
and shall be paid to or for the account of Employee only upon, and in the event
of, a resolution of such dispute in a manner favorable to Employee, and
(ii)    be canceled upon, and in the event of, a resolution of such dispute in a
manner unfavorable to Employee.
3.    Taxes.
(a)    To the extent that the receipt of the Restricted Shares, Transferable
Shares, or the lapse of any Restrictions results in income to Employee for
federal, state or local income or other tax or social security purposes (or
results in any taxes of any kind), Employee shall deliver to the Corporation at
the time of such receipt or lapse, as the case may be, such amount of money or,
if the Corporation so determines, shares of unrestricted Common Stock (or shall
make other arrangements in accordance with Section 21 of the Plan) as the
Corporation may require to meet its obligation under applicable tax and other
laws or regulations, and, if Employee fails to do so, the Corporation is
authorized to withhold from any cash or Common Stock remuneration then or
thereafter payable to Employee any tax or other amount required to be withheld
by reason of such receipt, lapse or resulting income.
(b)    Employee understands that Employee may elect to be taxed at the Grant
Date rather than at the time the Restrictions lapse with respect to the Shares
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Corporation. EMPLOYEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH

3







--------------------------------------------------------------------------------




SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE INTERNAL
REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS
OF THE GRANT OF AWARDED SHARES TO EMPLOYEE; AND THAT EMPLOYEE IS SOLELY
RESPONSIBLE FOR MAKING SUCH ELECTION. Employee agrees to notify the Corporation
promptly of any tax election made by Employee with respect to the Shares.
4.    Adjustments/Changes in Capitalization. This award is subject to the
adjustment provisions set forth in Section 17 of the Plan.
5.    Compliance with Securities Laws. The Corporation shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Corporation shall not be obligated to issue any restricted or unrestricted
common stock or other securities pursuant to this Agreement if the issuance
thereof would result in a violation of any such law. It is intended that
Transferable Shares shall be registered under the Securities Act of 1933 (the
“1933 Act”). If Employee is an “affiliate” of the Corporation, as that term is
defined in Rule 144 under the 1933 Act (“Rule 144”), such Employee may not sell
the Transferable Shares except in compliance with Rule 144. Any certificates
representing Transferable Shares issued to an “affiliate” of the Corporation may
bear a legend setting forth such restrictions on the disposition or transfer of
the Transferable Shares as the Corporation deems appropriate to comply with
federal and state securities laws (and if the Transferable Shares are evidenced
on a noncertificated basis, the Transferable Shares shall be subject to similar
stop transfer instructions). The Employee acknowledges and understands that the
Corporation may not be satisfying the current public information requirement of
Rule 144 at the time the Employee wishes to sell the Transferable Shares or
other conditions under Rule 144 which are required of the Corporation. If so,
the Employee understands that Employee will be precluded from selling the
securities under Rule 144 even if the one-year holding period (or any
modification thereof under the Rule) of said Rule has been satisfied. Prior to
the Employee's acquisition of the Transferable Shares, the Employee acquired
sufficient information about the Corporation to reach an informed knowledgeable
decision to acquire such securities. The Employee has such knowledge and
experience in financial and business matters as to make the Employee capable of
utilizing said information to evaluate the risks of the prospective investment
and to make an informed investment decision. The Employee is able to bear the
economic risk of his or her investment in the Shares. The Employee agrees not to
make, without the prior written consent of the Corporation, any public offering
or sale of the Shares although permitted to do so pursuant to Rule 144(k)
promulgated under the 1933 Act, until all applicable conditions and requirements
of Rule 144 (or registration of the shares of common stock issued pursuant to
this Agreement under the 1933 Act) and this Agreement have been satisfied.
6.    Employment Relationship. Any questions as to whether and when there has
been a termination of Employee’s employment with the Corporation or any
Affiliate, and the cause of such termination, shall be determined by the
Committee, with the advice of the employing corporation (if an Affiliate), and
the Committee’s determination shall be final. Nothing in the Plan or this
Agreement shall confer upon the Employee any right to continue to serve the
Corporation or an Affiliate in the capacity in effect at the Grant Date (or
otherwise) or at any particular rate of compensation or shall affect the right
of the Corporation or an Affiliate (which right is hereby expressly reserved) to
modify or terminate the employment of the Employee at any time with or without
notice and with or without Cause. The Employee acknowledges and agrees that any
right

4







--------------------------------------------------------------------------------




to lapse of the Restrictions is earned only by continuing as an employee of the
Corporation or an Affiliate at the will of the Corporation or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired or receiving the
Grant.
7.    Binding Effect. The terms and conditions hereof shall, in accordance with
their terms, be binding upon, and inure to the benefit of, all successors of
Employee, including, without limitation, Employee's estate and the executors,
administrators, or trustees thereof, heirs and legatees, and any receiver,
trustee in bankruptcy, or representative of creditors of Employee. This
Agreement shall be binding upon and inure to the benefit of any successors to
the Corporation.
8.    Notice. All notices required to be given under this Agreement or the Plan
shall be in writing and delivered in person or by registered or certified mail,
postage prepaid, to the other party, in the case of the Corporation, at the
address of its principal place of business (or such other address as the
Corporation may from time to time specify), or, in the case of the Employee, at
the Employee’s address set forth in the Corporation’s records; provided,
however, any such notice to the Employee may be delivered electronically to the
Employee’s email address set forth in the Corporation’s records. Each party to
this Agreement agrees to inform the other party immediately upon a change of
address. All notices shall be deemed delivered when received.
9.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled by binding arbitration in [Houston, Texas]
by one arbitrator appointed in the manner set forth by the American Arbitration
Association. Any arbitration proceeding pursuant to this paragraph shall be
conducted in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. Judgment may be entered on the arbitrators'
award in any court having jurisdiction.
10.    Entire Agreement and Amendments. This Agreement and the Plan contain the
entire agreement of the parties relating to the matters contained herein and
supersede all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof. This Agreement may be amended
in accordance with Section 22 of the Plan.
11.    Separability. If any provision of this Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by the decision of any arbitrator or by decree of a court of last
resort, the parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable to preserve the original
intent of this Agreement to the extent legally possible, but all other
provisions of this Agreement shall remain in full force and effect.
12.    Interpretation of the Plan and the Grant. In the event there is any
inconsistency or discrepancy between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall prevail.
13.    Governing Law. The execution, validity, interpretation, and performance
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applied without giving effect to any
conflicts-of-law principles, except to the extent pre-empted by federal law.

5







--------------------------------------------------------------------------------




14.     Electronic Delivery And Signatures. The Corporation may, in its sole
discretion, decide to deliver any documents related to the Grant or to
participation in the Plan or to future grants that may be made under the Plan by
electronic means or to request the Employee's consent to participate in the Plan
by electronic means. Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation. If the
Corporation establishes procedures of an electronic signature system for
delivery and acceptance of Plan documents (including this Agreement or any Award
Agreement like this Agreement), Employee hereby consents to such procedures and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized, and Employee has
executed this Agreement, all as of the day and year first above written.
CALPINE CORPORATION
 
 
/s/ W. THADDEUS MILLER
W. Thaddeus Miller, Executive Vice President
Chief Legal Officer and Secretary
 
 
EMPLOYEE
 
 
/s/ JOHN B. HILL
John B. Hill
 






6





